internal revanue service_department of the significant index no washington dc wrk kke kkk kkekkekekekekkkkeke keke kr kkk kerr keke eek eek ek ror rio or io a ok legend state a rrr ere rk eee person to contact kkk kkk keke eker ee eekkkkeeke talephone number refer reply to op e ep t date npr kkk rr ere ke rrr kek keke kek ere corporation me kkk kkk kkk keke keke ek ke ekkkeeek keke taxpayer a taxpayer b taxpayer c taxpayer d taxpayer e taxpayer f plan x rrr kr kerr keke kee eere ee ork rk kk kekkekke ker rrr kr rk kk a ork rr keke kek rr kkk rrr kerr rk kek plan y hk ik kkk ki ke eek ee keke keke keke kee ee kekkkekkekkekkkk keke ira a ira b tra cc tra d ek ek i kk kk kkk keke re kkk kk keke ker keke kkk ikke keke kkeee hk kk kkk kee kk ki kkk ek kk eek kkk kk eee ek kk kkk keke kee kkk kr keke kek kek keke kek kee ork re kr keke re keke ker kek kkk kk kee ker eker ek kk keke keke kee dear meeker kee ke this is in response to a ruling_request dated september as supplemented by information dated march behalf by your authorized representative regarding sec_408 d of the internal_revenue_code submitted on your the following facts and representations have been submitted on your behalf taxpayer a a resident of state a was born on date and died on july and is the surviving_spouse of taxpayer b june of taxpayer b's death he had been receiving minimum required distributions annually from plan x and plan y qualified_retirement_plans under sec_401 of the code maintained by corporation m taxpayer b taxpayer e and taxpayer f is also survived by his children taxpayer c taxpayer d taxpayer b was born on at the age of at the time on date taxpayer b as a participant in plans x and y executed a beneficiary designation form naming taxpayer a as the designated_beneficiary to which taxpayer a consented on date le krkkkekkkkekeekkkekekkekek plan x was terminated effective date and the applicable b assets attributable to taxpayer b's account in the amount of dollar_figure were transferred to individual_retirement_accounts iras a taxpayers c ira respectively pending a ruling by the internal_revenue_service on this request c and d in the name of taxpayer a with each of her children e and f named as the designated_beneficiary in each d taxpayer a has received a minimum_required_distribution from plan x for the calendar_year in the amount of dollar_figure which was based on taxpayer a's life expectancy as of date the proceeds of taxpayer b's interest in plan y have not been distributed other than a required_minimum_distribution in the amount of dollar_figure for the calendar_year made payable to and based on the life expectancy of taxpayer a taxpayer b's beneficiary pending receipt of a ruling from the service taxpayer a proposes to direct that the proceeds of taxpayer b's less any required_minimum_distribution account balance in plan y of the code for be transferred via fed under sec_401 wire in equal amounts to four iras each of which will be set up in taxpayer a's name with each of taxpayer a's children taxpayers c e and f named as designated_beneficiary respectively to said iras upon taxpayer a's attainment of age she will select a code sec_401 minimum distribution period based on her and the designated ira beneficiary's joint life expectancy that complies with the minimum distribution incidental benefit rules commence no later than december the transfers will d based on the foregoing facts and representations your authorized representative has requested rulings that pursuant to sec_402 and of the code taxpayer a not be required to include in income for federal_income_tax purposes for the tax_year in which the proceeds of taxpayer any portion of b's account balance in plan y are distributed to her such amounts which will be distributed to her provided that all such amounts are rolled over into a series of iras within sixty days of receipt by taxpayer a and that such transfer will satisfy sec_401 a b with respect to the minimum_required_distribution period for taxpayer b's account balance in plan y taxpayer b's death and provided that such minimum_required_distribution period conforms to the minimum distribution incidental benefit rules under sec_1 a -2 of the proposed income_tax regulations and of the date of in effect as pursuant to sec_402 and of the code taxpayer a not be required to include in income for federal_income_tax purposes for the tax_year any portion of the proceeds 4f krkkekkk kkk kekekkkr ek kk from plan x which were rolled over into iras a sixty days of receipt by taxpayer a in and that such transfer will have satisfied the sec_401 b minimum distribution period for taxpayer b's account balance in plan x date of taxpayer b's death and provided that such minimum distribution period conforms to the minimum distribution incidental benefit rules under sec_1 a -2 of the proposed income_tax regulations c and d within in effect as b of the with respect to your ruling requests sec_402 of the code provides generally that if any portion of rollover_distribution from a sec_401 of the code qualified_retirement_plan is transferred into an eligible_retirement_plan portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid an eligible the sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of trust except the following distributions an employee in a qualified any distribution which is one of a substantially_equal_periodic_payments not less frequently than annually made -- a series of for the life i or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii years or more for a period of and any distribution to the extent the distribution is b required under sec_401 sec_402 of the code defines eligible_retirement_plan i an individual_retirement_account described in sec_408 an individual_retirement_annuity described in sec_408 b a sec_401 of the iii as ii other than an endowment_contract code qualified_retirement_plan and iv sec_403 a an annuity plan described in sec_402 of the code provides generally that sec_402 after the 60th day following the day on which the distributee received the property distributed shall not apply to any transfer of a distribution made sec_402 of the code provides generally that a transfer to an eligible_retirement_plan resulting in any portion of distribution being excluded from gross_income under sec_402 shall be treated as a rollover_contribution described in sec_408 a sec_402 of the code provides generally if a - kekekkkekkkkekkkkkkekkek distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as the employee except that the spouse shall transfer such distribution only to a sec_408 individual_retirement_account or a sec_408 individual_retirement_annuity if the spouse were sec_401 a of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which a part provides that if the distributee of any eligible such trust is rollover_distribution -- i elects to have such distribution paid directly to an eligible_retirement_plan ii specifies such eligible_retirement_plan to which such distribution is the plan_administrator may prescribe to be paid in such form and at such time as and such distribution shall be transfer to the eligible_retirement_plan so specified in the form of a direct trustee-to-trustee sec_401 b of the code provides that subparagraph a shall apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a sec_402 and sec_403 a determined without regard to the term eligible_rollover_distribution when used in section of the code has the same meaning as when used in sec_401 c of the code the term eligible_retirement_plan when used in section of the code includes iras defined in sec_408 and sec_401 b of the code generally a direct trustee-to-trustee transfer described in sec_401 eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code constitutes a direct_rollover of an of the code sec_1_402_c_-2t of the temporary income_tax regulations question and answer provides generally that if attributable to an employee is paid to the employee's surviving_spouse sec_402 and sec_401 apply to the distribution in the same manner as provides that only iras described in sec_408 code are treated as eligible retirement plans for purposes of receiving distributions made to surviving spouses of deceased employees plan participants if the spouse were the employee q a further a distribution of the and b sec_1_408-8 of the proposed_regulations question and answer a-6 provides in pertinent part that a surviving_spouse of an keke kekekekekkkekkkekkeek employee who rolls over a distribution from a sec_401 qualified_plan into an ira may elect to treat the ira as the spouse's own ira in accordance with the provisions of q a a-4 sec_1_408-8 of the proposed_regulations q a a-4 provides that an election will be that a surviving_spouse is the only individual who may elect to treat a beneficiary interest in an ira as the beneficiary's own account q a a-4 further provides in pertinent part considered to have been made by a surviving_spouse if either of the any required amounts in the account including following occurs any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 benefit of such surviving_spouse have not been distributed within appropriate time period applicable to the decedent under sec_401 b account or to the account or annuity to which the surviving_spouse has rolled such amounts over subject or deemed to be subject_to the distribution_requirements of sec_401 a the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained any additional_amounts are contributed to the a i into an ira for the above which are as described in or the above cited sections of the proposed_regulations do not preclude a surviving spouse's receiving a distribution from a code sec_401 qualified_retirement_plan and rolling over or transferring said distribution into more than one ira and treating each of the several iras as her own ira in this case taxpayer a will receive a distribution of the full she will then roll over amount due her from plan y wire pursuant to sec_402 distributed_amount less any portion of the distribution required under code sec_401 maintained on her behalf such action on the part of taxpayer a constitutes an election on her part to treat the iras as her own iras and is consistent with the regulation cited above into a series of four iras set up and and a or transfer by of the code the when plan x terminated in taxpayer b's interest was transferred to iras a name and her children are named as designated beneficiaries action constitutes an election by taxpayer a to treat the iras as her own iras and is consistent with the regulations cited above these iras are in taxpayer a's and d such b c the effect of a surviving spouse's electing to treat a deceased's as her own is ira s interests to the distribution_requirements of code sec_401 a which requirements which are made applicable to iras pursuant to code sec_408 a to subject the surviving spouse's ira s sec_401 a ii of the code provides in relevant part that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each ineoeennneeere in accordance with regulations over the lives of employee will be distributed beginning not later than the required_beginning_date such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee and a designated_beneficiary sec_408 provides that rules similar to the rules of sec_401 distribution of the entire_interest of an individual for whose benefit the trust is maintained shall apply to the code sec_401 c provides that the term required_beginning_date means april of the calendar_year following the calendar in which the plan participant or ira holder attains age sec_1 a -1 b q a d-3 a of the proposed a ii for distributions before death the designated that generally for purposes of regulations states in part calculating the distribution period described in code sec_401 beneficiary will be determined as beginning date sec_1_408-8 q a a-3 q a b-2 a provide in relevant part date is april the individual reaches age of the employee's required of the calendar_year after the calendar_year in which that the required beginning and sec_1 a -1 sec_1 a -1 q a f-1 b and c of the proposed that the distribution required to be regulations states in part made on or before the employee's required_beginning_date shall be treated as the distribution required for the employee's first distribution calendar_year a calendar_year for which a minimum a distribution calendar_year the first distribution is required is calendar_year for which a distribution is required is an employee's first distribution calendar_year the distribution required for distribution calendar years other than a distribution required to be made on or before the employee's required_beginning_date must be made on or before december of that distribution calendar_year the above minimum_required_distribution rules apply to a of the code thus a beneficiary of said ira and required distributions surviving_spouse who sets up and maintains a rollover ira pursuant to sec_408 individual as from said ira may be made over the joint life expectancy of the therefore in this surviving_spouse and her designated_beneficiary case taxpayer a may designate her children as beneficiaries of iras a rollover_distribution from plan y be made over the joint life expectancy of taxpayer a and her designated beneficiaries and the series of four iras which will receive the distributions from these iras may such spouse may designate an and c b c sec_408 of the code also provides that the incidental death_benefit requirements of sec_401 distribution of the entire_interest of benefit the trust is maintained shall apply to the an individual for whose lee eee sec_1_408-8 of the proposed_regulations q a b-13 provides in pertinent part distributions must satisfy the incidental benefit rule_of sec_1 a -2 which applies to calendar years after that for calendar years after ira sec_1 a -2 of the proposed_regulations q a-4 through set down the rules governing the minimum distribution in general the mdib requirement is deemed to be satisfied if however in the case where q a-7 incidental benefit mdib requirement such mdib requirement is applicable to a rollover ira set up and maintained by a surviving_spouse the ira owner's beneficiary is his spouse the ira owner's beneficiary is not his spouse the mdib requirement provided in sec_1 -2 or the proposed_regulations qé a- b must be satisfied applicable to taxpayer a because neither taxpayer c taxpayer d taxpayer e nor taxpayer f therefore such mdib requirement is is her spouse thus with respect to your ruling requests we conclude as follows that pursuant to sec_402 and of the code taxpayer a will not be required to include in income federal_income_tax purposes for the tax_year in which the proceeds of taxpayer b's account balance in plan y are distributed to her portion of such amounts which will be distributed to her provided that all such amounts are rolled over into iras a days of receipt by taxpayer a and that such transfer will satisfy sec_401 a b with respect to the minimum_required_distribution period for taxpayer b's account balance in plan y in effect as date of taxpayer b's death and provided that such minimum_required_distribution period conforms to the minimum distribution incidental benefit rules under sec_1_401_a_9_-2 of the proposed income_tax regulations and c and d within sixty of the any for b that pursuant to sec_402 and of the is not required to include in income for federal code taxpayer a income_tax purposes for the tax_year from plan x which were rolled over into iras a sixty days of receipt by taxpayer a in and that such transfer will have satisfied the sec_401 b minimum distribution period for taxpayer b's account balance in plan x in effect as date of taxpayer b's death and provided that such minimum distribution period conforms to the minimum distribution incidental benefit rules under sec_1 a -2 of the proposed income_tax regulations c and d within any portion of the proceeds of the b this letter_ruling is based on the assumption that plan x and plan y are qualified under code sec_401 and their related trusts are at all times relevant thereto it tax-exempt under code sec_501 also assumes that each of the four iras referenced herein will meet keke kek kekekkkekkekrkeke the requirements of code sec_408 pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours algned joyor b floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of ruling letter form_437
